                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

LARRY WILSON,                                  )
#08456-026,                                    )
                                               )
                       Petitioner,             )
                                               )
vs.                                            )       Case No. 17-cv-00778-NJR
                                               )
T. G. WERLICH,                                 )
                                               )
                       Respondent.             )

                                 MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Petitioner Larry Wilson, an inmate in the Federal Bureau of Prisons currently incarcerated

at Greenville Federal Correctional Institution, filed a petition for writ of habeas corpus pursuant to

28 U.S.C. § 2241 and, subsequently, filed an amended petition. 1 (Docs. 1, 13). Wilson, who was

sentenced under the Armed Career Criminal Act (ACCA), seeks to challenge his sentence under

Mathis v. United States, 136 S. Ct. 2243 (2016) and related case law. Relying on United States v.

Haney, 840 F.3d 472 (7th Cir), he asserts his prior conviction for residential burglary under Illinois

law no longer qualifies as an ACCA predicate offense. Further, he argues Smith v. United States,

877 F.3d 720, 722 (7th Cir. 2017), is not controlling because it addressed whether an Illinois

residential burglary conviction qualified as an ACCA predicate offense based on a 1987 version

of Illinois law, and he was convicted under a different version in effect in 1985. Additionally, he

argues that he is entitled to immediate release.




1
 This action was filed on July 25, 2017, but stayed on October 30, 2017, because Wilson had a pending
habeas corpus action in the Central District of Illinois, No. 15-cv-2266-SLD that raised similar issues.
(Docs. 1, 11). That case has been dismissed, the stay has been lifted, and Wilson filed an Amended
Complaint. (Docs. 14, 15, 16).

                                                   1
        Without commenting on the merits of Wilson’s claim, the Court concludes that the

Amended Petition survives preliminary review under Rule 4 and Rule 1(b). Further, in light of

Wilson’s allegations regarding entitlement to immediate release, an expedited response

period will be prescribed.

        IT IS HEREBY ORDERED that Respondent Werlich shall answer or otherwise plead on

or before May 15, 2019. 2 This preliminary order to respond does not, of course, preclude the

Government from raising any objection or defense it may wish to present. Service upon the United

States Attorney for the Southern District of Illinois, 750 Missouri Avenue, East St. Louis, Illinois,

shall constitute sufficient service.

        IT IS FURTHER ORDERED that this entire matter shall be REFERRED to a United

States Magistrate Judge for disposition, as contemplated by Local Rule 72.2(b)(3) and 28 U.S.C.

§ 636(c)(1), should all the parties consent to such a referral.

        Wilson is ADVISED of his continuing obligation to keep the Clerk (and each opposing

party) informed of any change in his whereabouts during the pendency of this action. This

notification must be done in writing and no later than 7 days after a transfer or other change in

address occurs. Failure to provide notice may result in dismissal of this action. SEE FED. R. CIV.

P. 41(b).

        IT IS SO ORDERED.

        DATED: April 30, 2019

                                                       ___________________________
                                                       NANCY J. ROSENSTENGEL
                                                       Chief U.S. District Judge




2
 The response date ordered here is controlling. Any date that the Case Management/Electronic Case Filing
(“CM/ECF”) system should generate during this litigation is a guideline only. See SDIL-EFR 3.

                                                   2
